                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          4:18-CR-40027-01-KES

                   Plaintiff,

       vs.                                       ORDER DENYING MOTION TO
                                                  WITHDRAW GUILTY PLEA
STEPHANIE BROECKER,

                   Defendant.


       Defendant, Stephanie Broecker, moves under Federal Rule of Criminal

Procedure 11(d) to withdraw her guilty plea. Docket 85. The government

opposes the motion. Docket 107. For the following reasons, the court denies

Broecker’s motion to withdraw her guilty plea.

                                  BACKGROUND

       On April 4, 2018, a federal grand jury named Broecker in an indictment,

charging her with distribution of a controlled substance resulting in death.

Docket 1. The indictment stated Broecker distributed heroin to K.P. and that

his death resulted from use of that heroin. Docket 1. On November 16, 2017,

Broecker mailed K.P. heroin from Rockford, Illinois. Docket 107 at 1. Earlier

that morning, K.P. wired Broecker $150 in exchange. Id. Broecker included a

note with the heroin that warned K.P. to be careful when using the drug. Id. at

1-2.

       K.P. was found dead on November 19, 2017 after a night of drug use with
friends in Fedora, South Dakota. Docket 88 at 10; Docket 107 at 2. His blood

tested positive for morphine and THC. Docket 107 at 2; Docket 88 at 12;

Docket 88-1 at 22. His urine contained methamphetamine, fentanyl, codeine,

morphine, and 6-monoacetylmorphine. Docket 107 at 2-3; Docket 88 at 12;

Docket 88-1 at 25. The heroin sent from Broecker to K.P. was tested and found

to contain 89% pure heroin. Docket 88 at 11; Docket 88-1 at 13. No other

substances were identified. Docket 88 at 11.

      After the indictment, Broecker was initially represented by the Federal

Public Defender’s office. Docket 14. She retained private counsel several weeks

later and was represented by Lawrence S. Beaumont, an attorney based in

Palos Heights, Ilinois. Docket 35. Rick L. Ramstad was local counsel. Docket

31.

      On December 6, 2018, a plea agreement, sealed plea agreement

supplement, and statement of factual basis—all signed by Broecker, Ramstad,

and Beaumont—were filed with the court. Dockets 51, 52, 53. In the statement

of factual basis, Broecker states:

      On or about November 16, 2017, I mailed heroin from Rockford,
      Illinois, to [K.P.] in Fedora, South Dakota, utilizing the United States
      Postal Service. [K.P.] received the U.S. Postal parcel that contained
      the heroin on November 18, 2017, in South Dakota. [K.P.] ingested
      the heroin that I sent him in the evening of November 18, 2017, and
      early morning hours of November 19, 2017. On November 19, 2017,
      [K.P.] died. Minnehaha County Coroner Dr. Kenneth Snell
      determined that [K.P.’s] cause of death was heroin toxicity, and that
      but for the use of the heroin I sent [K.P.], he would not have died on
      November 19, 2017.

Docket 52 at 1.



                                         2
      On December 10, 2018, the court held a change of plea hearing. Docket

55. Ramstad attended the hearing. Id. At the hearing, Broeker was placed

under oath and participated in a Rule 11 colloquy with the court. Docket 96 at

2-14. The court questioned Broecker regarding all the relevant requirements of

Federal Rule of Criminal Procedure 11(b)(1). See id. The court told Broecker she

faced a mandatory minimum sentence of 20 years and a possible maximum

sentence of up to life if she pleaded guilty. Id. at 8. The court then asked

Broecker if she understood. Id. Broecker responded that she did understand.

Id.

      The court asked if Broecker was “fully satisfied with the counsel,

representation, and advice that [she] received” from her attorney. Id. at 5.

Broecker responded, “Absolutely, Your Honor.” Id. The court continued,

confirming with Broecker that she had discussed the plea agreement with both

Beaumont and Ramstad. Id. at 5-6. Broecker stated that she had. Id. at 6. The

court asked Broecker if anyone “made any promise or assurance to [her] that’s

not written down in the plea agreement or the plea agreement supplement to

try to persuade [her] to accept those agreements.” Id. at 6. Broecker confirmed

no one had made such promises. Id. The court asked Broecker if she

understood she could be sentenced more severely than she anticipated. Id. She

stated that she understood. Id. The court asked Broecker if she had read the

factual basis statement and if everything in the factual basis statement was the

truth. Id. at 12. She confirmed she had read it before she signed it and it was




                                         3
the truth. Id. Broecker entered a plea of guilty to the charge and the court

accepted the plea and found her guilty. Id. at 14.

      Broecker then moved to remain out of custody pending sentencing. Id. at

17. In response, the court asked the government if it was going to recommend

that no sentence of imprisonment be imposed on Broecker to determine

whether Broecker overcame the presumption of detention under

18 U.S.C. § 3143. Id. at 18. The government stated that it would be

recommending the mandatory 20-year minimum sentence. Id.

      More than two months later, on February 26, 2018, Broecker, through

Ramstad, filed an ex parte motion to discharge Beaumont and appoint

Ramstad as her attorney. Docket 58. In an attached affidavit, Broecker stated

that Beaumont, a friend of her father’s, had been retained by her mother to

represent her. Docket 58-1 ¶ 3. Broecker claimed in the affidavit that

Beaumont had initially indicated that the case had “significant legal issues”

and he planned to obtain a forensic evaluation of the evidence. Id. ¶ 4. The

issues Beaumont referred to arose in part because of a toxicology report that

had been performed for the government by Axis Forensic Technology, which

indicated that K.P.’s urine tested positive for fentanyl at the time of his death.

See Docket 107-2 at 7. The same report also reported that K.P.’s blood

contained cannabinoids, THC, and morphine. Id. at 4.

      In the affidavit, Broecker stated that Beaumont requested money from

her mother to retain an expert for an independent evaluation of the toxicology

evidence. Docket 58-1 ¶ 6. But Beaumont did not provide copies of reports or

                                         4
expert findings to Broecker or her family members before he presented the plea

agreement to her. Id. When Broecker asked about the expert opinion,

Beaumont told her that the government had a witness who would testify that

the heroin caused K.P.’s death. Id. ¶ 7. He stated that Broecker would be

convicted if she went to trial and she should instead cooperate and plead

guilty. Id. ¶ 7.

       The court held an evidentiary hearing on October 23, 2019. Docket 116.

During the hearing, Broecker, her mother, and her sister testified. Id. Each

elaborated on the impressions and understanding they each had of Beaumont’s

representation of Broecker before the change of plea hearing. FTR: Evidentiary

Hearing on Motion to Withdraw Guilty Plea at 9:02 a.m. to 10:23 a.m., USA v.

Broecker, No. 18-CR-40027-01-KES. At the hearing, Broecker testified that she

raised concern about K.P.’s cause of death at the outset of Beaumont’s

representation, and that he “brushed it off” seemingly based on his own

opinion and not medical evidence. Id. at 9:07 a.m. In later meetings, Broecker

asked for a second toxicology opinion. Id. As far as Broecker knows, a second

opinion was never obtained. Id. Broecker also stated that Beaumont never

represented or stated to her that he had hired an expert. Id. at 9:30 a.m.

Broecker testified that she knew at the time she signed the plea agreement and

when she pleaded guilty that Beaumont had not obtained a second opinion on

the toxicology report. Id. at 9:42 a.m. When asked by the government if she had

concerns about Beaumont’s failure to obtain a second opinion at the time she

pleaded guilty, she said “yes.” Id. at 9:43 a.m.

                                         5
      Broecker’s mother testified during the hearing about meetings she

attended with Beaumont regarding strategy in Broecker’s case, specifically the

toxicology report. Id. at 10:13 a.m. She testified that Beaumont told the family

that even if another toxicologist were to find that Broecker’s heroin was not

necessarily the cause of K.P.’s cause of death, a jury may not believe that

expert and might find Broecker guilty anyway. Id. Thus, Beaumont advised

that a plea deal would be Broecker’s best strategy. Id. Broecker’s mother also

testified regarding notes she took during the meetings. Id. at 10:13-10:15 a.m.;

see also Docket 118, Exhibit B. The second page of notes, which Broecker’s

mother testified was taken towards the beginning of Beaumont’s representation

of Broecker, states that Beaumont said the toxicology report indicated “it was

[Broecker’s] drug [that caused K.P’s death] because it’s in blood – not urine.”

FTR: Evidentiary Hearing on Motion to Withdraw Guilty Plea at 10:13 a.m; see

also Docket 118, Exhibit B. “Even if we got other toxicology reports to counter

their findings,” the notes state, “a jury doesn’t have to believe us.” Docket 118,

Exhibit B.

      At the hearing, Broecker also testified that Beaumont explained the

severity of the sentence she could possibly receive, but in his opinion that

would not be a likely outcome. FTR: Evidentiary Hearing on Motion to

Withdraw Guilty Plea at 9:08 a.m. Beaumont represented to Broecker that she

would potentially receive a sentence of a year or less if she pleaded guilty. Id.

Broecker stated that the government did not represent at any point during the

plea negotiations that she would receive a sentence under the 20-year

                                         6
mandatory minimum. Id. at 9:34 a.m. Broecker also stated that if she is

allowed to withdraw her plea of guilty, she will insist on going to trial. Id. at

9:42 a.m.

                                LEGAL STANDARD

      Under Rule 11(d), a defendant may move to withdraw her guilty plea

prior to sentencing if there is a “fair and just reason” for doing so. Fed. R. Crim.

P. 11(d)(2)(B). While the “fair and just” standard is liberal, it does not create an

automatic right to withdraw a guilty plea. United States v. Smith, 422 F.3d 715,

723 (8th Cir. 2005). If the defendant demonstrates a “fair and just reason” to

withdraw a plea of guilty, the court then considers three factors in determining

whether to grant a motion to withdraw a plea of guilty: (1) any assertions of

legal innocence, (2) the amount of time between the plea and the motion to

withdraw, and (3) the prejudice to the government in granting the motion.

United States v. Austin, 413 F.3d 856, 857 (8th Cir. 2005). “The defendant

bears the burden of proving why one of the recognized justifications should

permit a withdrawal of what [she] had solemnly made under oath.” Smith, 422

F.3d at 723; see also United States v. Maxwell, 498 F.3d 799, 801 (8th Cir.

2007) (“ ‘A guilty plea is a solemn act not to be set aside lightly.’ ” (quoting

United States v. Embrey, 250 F.3d 1181, 1183 (8th Cir. 2001))). “Ultimately, ‘a

defendant has no absolute right to withdraw a guilty plea before sentencing,

and the decision to allow or deny the motion remains within the sound

discretion of the trial court.’ ” Smith, 442 F.3d at 724 (quoting United States v.

Prior, 107 F.3d 654, 657 (8th Cir. 1997)).

                                          7
                                    DISCUSSION

1.    Fair and Just Reason

      Rule 11(d) requires a fair and just reason to withdraw a guilty plea. Fed.

R. Crim. P. 11(d)(2)(B). Ineffective assistance claims are a fair and just reason

under Rule 11(d) when a defendant can demonstrate that her attorney’s

performance was deficient and that she was prejudiced by it. United States v.

Trevino, 829 F.3d 668, 673 (8th Cir. 2016). To show that her counsel was

deficient, a “ ‘defendant must show that counsel’s representation fell below an

objective standard of reasonableness.’ ” United States v. Cruz, 643 F.3d 639,

642 (8th Cir. 2011) (quoting Strickland v. Washington, 466 U.S. 668, 687-88

(1984)).

      Where a claim of ineffective assistance “ ‘directly contradicts statements

[a defendant] made under oath at [her] guilty plea hearing . . . that [she] was

totally satisfied with [her] attorney’s legal assistance,’ ” the claim is not a fair

and just basis for withdrawing a plea. Trevino, 829 F.3d at 672 (quoting United

States v. Gomez, 326 F.3d 971, 974 (8th Cir. 2003)). Here, Broecker primarily

alleges that Beaumont fell below an objective standard of reasonableness when

he failed to obtain toxicological evidence refuting the government’s claim that

her heroin killed K.P. Docket 88 at 8. According to her own admission,

Broecker knew of this alleged deficiency when she pleaded guilty. She knew

Beaumont failed to obtain toxicological evidence before her change of plea

hearing. FTR: Evidentiary Hearing on Motion to Withdraw Guilty Plea at 9:43

                                          8
a.m. She stated her concerns about Beaumont’s representation existed when

she plead guilty. Id. But she testified under oath during the Rule 11 colloquy at

her change of plea hearing that she was “absolutely” satisfied with Beaumont’s

representation of her. Id. Docket 96 at 5.

      Broecker’s mother’s testimony corroborates that Broecker was aware that

proceeding without a second toxicological opinion was a strategic choice.

Broecker was advised by Beaumont and knew that even if a toxicology expert

determined her heroin did not kill K.P., a jury may find her guilty based on the

government’s expert’s testimony. FTR: Evidentiary Hearing on Motion to

Withdraw Guilty Plea at 10:13 a.m. This suggests her decision to plead guilty,

even without toxicological evidence, was a strategic, informed choice. Her

attempt at reversing that choice now is not a “fair and just reason” to withdraw

her plea under Rule 11(d).

      Broecker also suggested during the hearing that Beaumont was deficient

because he mislead her to believe she would receive little to no prison time if

she pleaded guilty. Id. at 9:08 a.m. She claims he told her she could receive as

little as probation. Id. But a claim that she believed the 20-year minimum

would not be imposed contradicts the statements Broecker made under oath at

her change of plea hearing. See Docket 96. Broecker stated that she

understood the 20-year mandatory minimum applied to her. Id. at 8. She also

confirmed that no one promised or assured her anything that was not written

in the plea agreement or plea agreement supplement. Id. at 6. Broecker’s claim




                                        9
that Beaumont told her the 20-year minimum would not actually apply

contradicts both of these statements that were made by Broecker under oath.

      During her change of plea hearing, Broecker also stated that Ramstad, in

addition to Beaumont, discussed the plea agreement and its terms with her. Id.

at 5-6. Broecker stated during the evidentiary hearing that at no point during

plea negotiations did the government represent that it would seek anything

below the mandatory minimum. FTR: Evidentiary Hearing on Motion to

Withdraw Guilty Plea at 9:34 a.m. Finally, the government stated during the

change of plea hearing that it would recommend the 20-year mandatory

minimum sentence. Docket 96 at 18. The evidence shows Broecker knew she

was subject to a 20-year mandatory minimum, with or without Beaumont’s

advice, when she entered her guilty plea. Thus, Broecker’s claims of ineffective

assistance “directly contradict[] statements [Broecker] made under oath at [her]

guilty plea hearing” and are not a fair and just basis for withdrawing a plea.

Trevino, 829 F.3d at 672 (internal quotation omitted).

2.    Assertion of Legal Innocence

      Even if Broecker’s ineffective assistance claims were a “fair and just”

reason to withdraw her plea, the court must consider three additional factors.

First, the court must evaluate any any assertions of legal innocence. Austin,

413 F.3d at 857. Here, Broecker states that she would insist on proceeding to

trial if allowed to withdraw her guilty plea. FTR: Evidentiary Hearing on Motion

to Withdraw Guilty Plea at 9:32 a.m. But this assertion is not based on a claim

of innocence to selling the drugs to K.P. Docket 88 at 5-6. Broecker “makes no

                                       10
claim that she is innocent of distributing heroin.” Id. at 6. Rather, she asserts

that the government has insufficient evidence to prove that the heroin was the

“but-for” cause of K.P.’s death. Id. In essence, Broecker is not claiming her

heroin did not kill K.P., but rather that the government cannot prove it killed

K.P. This is not sufficient to assert legal innocence.

3.    Time Elapsed Between Plea and Motion to Withdraw

      The court also considers the amount of time between the plea of guilty

and the motion to withdraw. Austin, 413 F.3d at 857. The Eighth Circuit has

found that a lengthy delay weighs against granting a defendant’s motion to

withdraw a defendant’s guilty plea. See, e.g., United States v. Davis, 583 F.3d

1081, 1092 (8th Cir. 2009) (finding no abuse of discretion when a district court

denied a motion to withdraw guilty plea that was entered one month after the

defendant pleaded guilty); United States v. Jones, 479 F.3d 975, 979 (8th Cir.

2007) (affirming district court’s finding that defendant had no right to withdraw

a guilty plea in part because the motion was filed seven months after his plea);

United States v. Mugan, 441 F.3d 622, 631 (8th Cir. 2006) (affirming district

court’s denial of motion to withdraw guilty plea in part because the motion was

made five months after he entered his plea, and three months after new

counsel was appointed).

      Here, Broecker moved to withdraw her guilty plea on July 16, 2019.

Docket 85. She pleaded guilty on December 10, 2018. Docket 55. Ramstad was

appointed as her attorney, and Beaumont was discharged, on March 5, 2019,

over three and a half months before she moved to withdraw her plea and more

                                        11
than seven months after her change of plea. Dockets 62, 85. Ramstad stated at

the evidentiary hearing that the delay resulted from the complexity of the

scientific evidence in Broecker’s case. FTR: Evidentiary Hearing on Motion to

Withdraw Guilty Plea at 10:32-10:40 a.m.

      But Broecker’s claim of ineffective assistance and subsequent motion to

withdraw her guilty plea were made only after her draft presentence report was

filed. See Docket 57. The report stated that Broecker’s guideline term of

imprisonment is 240 months. Id. at 15. This timing suggests Broecker’s motion

is based in part on “[p]ost-plea regrets . . . caused by contemplation of the

prison term [s]he faces,” rather than a fair and just reason as required by Rule

11. Davis, 583 F.3d at 1089 (internal quotation omitted). Thus, the seven-

month delay between Broecker’s change of plea hearing and her motion to

withdraw weighs against allowing her to withdraw her guilty plea at this stage.

4.    Prejudice to The Government

      Lastly, the court considers prejudice to the United States from granting

the motion. Austin, 413 F.3d at 857. A defendant’s “fair and just reason” to

withdraw her guilty plea “must always be balanced against prejudice to the

government.” United States v. Morrison, 967 F.2d 264, 269 (8th Cir. 1992)

(footnote omitted). The government asserts that it will be prejudiced if Broecker

withdraws her guilty plea. Docket 107 at 20-22. The government argues that

the blood collected during K.P.’s autopsy was destroyed and thus cannot be

analyzed further to disprove Broecker’s assertion that fentanyl caused K.P.’s

death. Id. at 20.

                                        12
      According to Doctor Snell, blood samples are destroyed one year from the

month of an autopsy, per standard protocol. Docket 107-3. This protocol puts

the destruction of the blood evidence in November, 2018, a month before

Broecker pleaded guilty. FTR: Evidentiary Hearing on Motion to Withdraw at

10:46-10:47 a.m. But Broecker made two proffers to the government in

September, 2019, and Beaumont informed the government at that time that

Broecker would be accepting a guilty plea. Id. Prior to the blood being

destroyed, the government argued that “every indication in this case was that

there was going to be a plea.” Id. at 10:47 a.m. Thus, the United States validly

relied on Broecker’s assertions through counsel that she did not plan on going

to trial when it did not preserve the blood samples. The United States would be

prejudiced by its inability to retest K.P.’s blood if Broecker’s motion were

granted and the case proceeded to trial now, over ten months after Broecker

pleaded guilty. Thus, this prejudice also weighs against allowing Broecker to

withdraw her plea.

                                  CONCLUSION

      Broecker’s ineffective assistance claims contradict her statements that

were made under oath during her change of plea hearing. Thus, Broecker has

not shown a fair and just reason for her to withdraw her guilty plea. The

remaining factors considered by the Eighth Circuit—the time elapsed between

plea and withdrawal, assertions of innocence, and prejudice to the

government—also weigh against granting Broecker’s motion to withdraw her

guilty plea. Thus, it is

                                        13
      ORDERED that Broecker’s motion to withdraw her plea of guilty (Docket

85) is denied.

      Dated October 24, 2019.

                                   BY THE COURT:


                                   /s/ Karen E. Schreier
                                   KAREN E. SCHREIER
                                   UNITED STATES DISTRICT JUDGE




                                    14
